United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-167
Issued: April 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2013 appellant filed a timely appeal from a September 10, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the last merit decision dated January 14,
2013 to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 30, 2011 appellant, then a 37-year-old human resources officer, filed a
traumatic injury claim alleging that on November 16, 2009 she injured her left shoulder when
she fell on ice. The employing establishment controverted the claim as she was at her car for an
unknown reason during duty hours and the claim was not filed until two years after the alleged
incident.
In a mishap report form dated November 16, 2009, appellant described her injury as
occurring when she slipped on ice while walking to a building from her vehicle and “fell
somewhat under a parked car, sliding on my right leg and catching myself with my right hand.”
In a statement dated January 9, 2012, appellant related that she was walking in the
parking lot of the employing establishment when she slipped on ice. She stated, “It was a fairly
significant fall, as I went completely under a parked vehicle without having the ability to stop
myself. I did try, but slid on my right side and tried to catch myself with both arms.” Appellant
related that she had recently had a baby at the time of the injury and became pregnant again
shortly thereafter.
On December 18, 2011 Dr. Bruce D. Smith, a Board-certified internist, performed an
open near capsular shift on the left shoulder. In a report dated January 6, 2012, he indicated that
appellant sustained the first of her “now chronic anterior left shoulder dislocations” after she fell
on ice in the parking lot at work. Dr. Smith related that she subsequently experienced laxity and
frequent dislocations. He advised that surgery revealed a labral tear. Dr. Smith stated, “While I
did not have the advantage of examining your shoulder before and after the injury you sustained,
it was certainly the type of injury which can cause a shoulder dislocation with concomitant labral
pathology. Certainty from the standpoint of your history, it appears this was the initiating event
in the development of your left shoulder issues.”
By decision dated January 13, 2012, OWCP denied appellant’s claim finding that she did
not establish that she was in the performance of duty at the time of her alleged November 16,
2009 slip and fall. It determined that she had not addressed whether she was performing her
assigned work duties at the time of the alleged injury.
In a report dated July 23, 2012, Dr. Jonathon Medina, Board-certified in family practice,
noted that appellant had received treatment from another physician on November 17, 2009 after
she slipped and fell on ice. He asserted that she injured both arms when she fell on
November 16, 2009 but initially was unaware of the extent of injury to the left shoulder.
Dr. Medina stated, “In [appellant’s] case, I believe she fell on her right side, slid under a car on
her back and while sliding, she grabbed the bumper of the car with her left arm. This mechanism
of injury is consistent with the incident.” He indicated that she delayed seeking treatment of her
injury due to pregnancy. Dr. Medina related, “Based on my review of the records and the
information provided by [appellant], it is my opinion that the accident of November 16, 2009
caused [her] to suffer the following conditions: chronic left anterior shoulder instability, [a]
complete tear of the anterior labrum and mild glenoid loss anteriorly.”

2

On July 27, 2012 Dr. Smith concurred with Dr. Medina’s comments regarding the cause
of appellant’s injury and noted that it was common to injure both extremities in a fall, especially
on ice.
On August 13, 2012 appellant requested reconsideration.
In a decision dated January 14, 2013, OWCP modified its January 13, 2012 decision and
found that appellant was in the performance of duty on November 16, 2009. It noted that she
provided a statement that she had driven back from a work meeting and was walking to her
building at the time she fell on November 16, 2009. The employing establishment confirmed
that it controlled the parking lot and it was only for the use of its employees. OWCP determined,
however, that the medical evidence was insufficient to establish that appellant sustained a left
shoulder injury as a result of the November 16, 2009 slip and fall because her physicians relied
upon an inaccurate history of injury, that of her trying to catch herself on a car bumper with her
left arm. It found that her January 9, 2012 statement that she tried to catch herself with both
arms was less probative than the November 2009 form report from the employing establishment
indicating that she caught herself with her right hand.
On June 17, 2013 appellant requested reconsideration. She stated, “It appears to me that
the events of November 16, 2009 have been misconstrued as it appears there is confusion about
the time of day when I fell and which arm I said I hurt when I fell.” Appellant related that she
was traveling between two work buildings when she fell in the parking lot. She related:
“When I fell to the ground I tried to catch myself and so I put out my right hand
onto the ground to protect myself. When I attempted to catch myself I scratched
up my right hand a bit, but I ended up sliding under a parked car. At the point I
started to slide under the car I was pretty much on my right side and slightly on
my back going under the car feet first. It was quite slick out. As I was sliding
under the car I reached up and tried to grab the bumper with my left hand in a
further attempt to stop myself from sliding. In effect I was simultaneously trying
to brake myself with both hands, one on the ground and one reaching up for the
bumper. I did stop myself from sliding any further under the car but ended up
tearing my left shoulder as later diagnosed by my doctors.”
Appellant related that she ignored her left shoulder condition after the accident because
she believed that the pain would subside. She continued to experience problems but a doctor
believed that her pain was due to her pregnancy and did not realize that her shoulder was torn.
By decision dated September 10, 2013, OWCP denied appellant’s request for
reconsideration after finding that she did not submit evidence or raise argument sufficient to
warrant reopening the case for further merit review under section 8128. It found that her
statement was cumulative in nature and that she did not provide contemporaneous evidence
showing a left shoulder injury at the time of her fall on November 16, 2009.
On appeal appellant argues that OWCP should have considered the merits of her June 17,
2013 statement as it was new evidence relevant to OWCP’s prior finding that her physicians’
reports were based on an inaccurate history. She asserts that her comprehensive description of

3

her injury with her reconsideration request constituted new evidence that warranted reopening
her case for further merit review. Appellant notes that the account that she gave to the
employing establishment on November 16, 2009 was general in nature. She relates that she
experienced left shoulder problems after the accident but could not have objective tests due to
pregnancy and breast feeding.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
The requirements for reopening a claim for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his burden of proof.6
The requirements pertaining to the submission of evidence in support of reconsideration only
specifies that the evidence be relevant and pertinent and not previously considered by OWCP.7
If OWCP should determine that the new evidence submitted lacks substantive probative value, it
may deny modification of the prior decision, but only after the case has been reviewed on the
merits.8
ANALYSIS
By decision dated January 14, 2013, OWCP denied appellant’s claim after finding that
the medical evidence was insufficient to show that she sustained a left shoulder injury due to her
November 16, 2009 slip and fall. It determined that her physicians relied upon an inaccurate
history of injury, that of her slipping under a car and grabbing a bumper with her left arm on
November 16, 2009. OWCP noted that a November 16, 2009 report of the incident indicated
that appellant fell and caught herself with only her right hand. It found that the contemporaneous
2

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Donald T. Pippin, 53 ECAB 631 (2003).

7

Id.

8

See Annette Louise, 53 ECAB 783 (2003).

4

incident report was of greater probative value than appellant’s January 9, 2012 statement that she
tried to stop herself from sliding with both of her arms.
With her June 13, 2013 request for reconsideration, appellant provided a detailed account
of the November 16, 2009 slip and fall. She maintained that she caught herself on the ground
with her right hand when she fell. Appellant began to slide under a car and tried to grab the car
bumper with her left hand to stop herself, injuring her left arm. In its September 10, 2013
decision, OWCP found that she did not submit relevant evidence sufficient to warrant a merit
review of her claim; however, it previously denied appellant’s claim based on its finding that her
physicians relied upon an inaccurate history of injury, and her factual statement pertained
directly to the issue of how her injury occurred. Appellant’s statements constitute pertinent new
and relevant evidence. While she had previously submitted a brief statement indicating that she
caught herself with both hands, the record does not contain a prior detailed account of the
circumstances surrounding the November 16, 2009 work incident.
In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by OWCP.9 As appellant’s June 17, 2013 statement constituted
pertinent new and relevant evidence, the Board finds that OWCP improperly denied her request
for review of the merits of the claim. The case will be remanded to OWCP to conduct an
appropriate merit review of the claim. Following this and such other development as deemed
necessary, it shall issue a merit decision on the claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

9

See Donald T. Pippin, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 4, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

